Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karhu(US 2016/0077576).
Regarding claim 26, Karhu discloses an apparatus, comprising: at least one memory(Figure 1, 126); at least one processing circuitry(Figure 1, 120); and logic(Paragraph 18), at least a portion of the logic comprising hardware logic coupled to the at least one processing circuitry(Paragraph 18), to: set a first performance state (P-state) of the at least one processing circuitry based on system utilization information(Paragraphs 20-21); access a performance interface element comprising a plurality of performance metric hints(Paragraph 19); update the first P-state to a second P-state responsive to one of the plurality of performance metric hints being set by an operating system (OS) of the apparatus(Paragraphs 20-21, 28-29, 33); and maintain the first P-state responsive to none of the plurality of performance metric hints being set by the operating system (OS)(Paragraphs 20-21, 28-29 33).
Regarding claim 27, Karhu discloses the apparatus of claim 26, the logic comprising a hardware performance state logic implementing hardware P-states (HWP)(Paragraph 13).

Regarding claim 29, Karhu discloses the apparatus of claim 26, the logic comprising a hybrid performance state logic(Paragraph 13).
Regarding claim 30, Karhu discloses the apparatus of claim 26, the plurality of performance metric hints updated via an operating system (OS) performance state interface logic(Paragraph 19).
Regarding claim 31, Karhu discloses the apparatus of claim 26, the performance interface element comprising a hybrid performance interface element(Paragraph 13).
Regarding claim 32, Karhu discloses the apparatus of claim 26, the performance interface element comprising a model specific register (MSR) (Paragraph 13).
Regarding claim 33, Karhu discloses the apparatus of claim 26, the performance interface element comprising a model specific register (MSR) comprising a plurality of bits representing the plurality of performance metric hints(Paragraph 29).
Regarding claim 34, Karhu discloses the apparatus of claim 26, the plurality of performance metric hints comprising at least one of I/O hints, memory hints, user interaction hints, quality of service (QoS) hints, or consumer-producer hints(Paragraphs 29, 31).
Regarding claim 35, Karhu discloses the apparatus of claim 26, the plurality of performance metric hints comprising at least one of an interrupt rate, a soft page fault rate, a user interaction event, or a producer-consumer dependency(Paragraphs 29, 31).
Regarding claim 36, Karhu discloses a method, comprising: setting a first performance state (P-state) of at least one processing circuitry of a computing device based on system utilization information; accessing a performance interface element comprising a plurality of performance metric hints; updating the first P-state to a second P-state responsive to one of the plurality of performance metric hints being set by an operating system (OS) of the computing device; maintaining the first P-state responsive to 
Regarding claim 37, Karhu discloses the method of claim 36, comprising setting and updating the first P-state using a hardware performance state logic implementing hardware P-states (HWP) (Paragraph 13).
Regarding claim 38, Karhu discloses the method of claim 36, comprising setting and updating the first P-state using a hardware performance state logic implementing utilization-based P-state selection (UBPS) (Paragraphs 20-21).
Regarding claim 39, Karhu discloses the method of claim 36, comprising setting and updating the first P-state and the second P-state using a hybrid performance state logic(Paragraph 13).
Regarding claim 40, Karhu discloses the method of claim 36, the plurality of performance metric hints updated via an operating system (OS) performance state interface logic(Paragraph 19).
Regarding claim 41, Karhu discloses the method of claim 36, the performance interface element comprising a hybrid performance interface element(Paragraph 13).
Regarding claim 42, Karhu discloses the method of claim 36, the performance interface element comprising a model specific register (MSR) (Paragraph 13).
Regarding claim 43, Karhu discloses the method of claim 36, the performance interface element comprising a model specific register (MSR) comprising a plurality of bits representing the plurality of performance metric hints(Paragraph 29).
Regarding claim 44, Karhu discloses the method of claim 36, the plurality of performance metric hints comprising at least one of PO hints, memory hints, user interaction hints, quality of service (QoS) hints, or consumer-producer hints(Paragraphs 29, 31).


Regarding claim 46, Karhu discloses a non-transitory computer-readable storage medium that stores computer-executable instructions for execution by processing circuitry of a computing device, the computer-executable instructions, when executed, to cause the computing device to: set a first performance state (P-state) of at least one processing circuitry of a computing device based on system utilization information; access a performance interface element comprising a plurality of performance metric hints; update the first P-state to a second P-state responsive to one of the plurality of performance metric hints being set by an operating system (OS) of the computing device; maintain the first P-state responsive to none of the plurality of performance metric hints being set by the operating system (OS)(Paragraphs 20-21, 28-29 33).
Regarding claim 47, Karhu discloses the non-transitory computer-readable storage medium of claim 46, the computer-executable instructions, when executed, to cause the computing device to set and update the first P-state using a hardware performance state logic implementing hardware P-states (HWP)(Paragraph 13).
Regarding claim 48, Karhu discloses the non-transitory computer-readable storage medium of claim 46, the computer-executable instructions, when executed, to cause the computing device to set and update the first P-state using a hardware performance state logic implementing utilization-based P-state selection (UBPS)(Paragraphs 20-21).
Regarding claim 49, Karhu discloses the non-transitory computer-readable storage medium of claim 46, the computer-executable instructions, when executed, to cause the computing device to set and update the first P-state and the second P-state using a hybrid performance state logic(Paragraph 13).

Regarding claim 50, Karhu discloses the non-transitory computer-readable storage medium of claim 46, the plurality of performance metric hints updated via an operating system (OS) performance state interface logic(Paragraph 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kashyap, Lint Cooper and Khatri disclose management of performance states based on utilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2185